Continuation of 7 and 12: Applicant’s replacement drawing traverses the objections to the drawings and the specification. Applicant’s amendment to claim 1 is a grammatical amendment which does not affect the pending rejections. Applicant argues that the rejection of claim 1 is based on a merely conclusory statement based on speculation rather than evidence of what one of ordinary skill in the art would recognize about Wilkinson. However, the rejection is proper because there has been articulated reasoning with some rational underpinning to support the legal conclusion of obviousness. Applicant specifically argues that Wilkinson does not teach a thermostat which both shuts down and activates, that Wilkinson merely teaches a thermometer which shuts down but does not activate. The rejection indicates that it would have been obvious to use the thermometer to turn on the heating element if the temperature becomes too low. This reasoning is based on technical reasoning and/or common knowledge of one of ordinary skill in the art that a thermometer which can turn off a heating element can also be used to turn on a heating element. It is emphasized that this is a very simple principle, and is not mere speculation. Accordingly, the rejections are properly made and stand.

/PHILIP N SCHWARTZ/Examiner, Art Unit 1749                                                                                                                                                                                                        March 29, 2021

/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
April 6, 2021